Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species I in the reply filed on 4/20/2021 is acknowledged.  The traversal is on the ground(s) that Species I and II should be examined together. As applicant stated a serious search and/or examination burden is not provided by examiner. Based on the statement in the restriction examiner is providing rejection for species I which can easily be made to species II as obvious change in size (this is due to the arguments provided by applicant). Applicants’ representative that the application is in condition for allowance is not persuasive since the claims are rejected below. It is unclear how one provides a statement of allowance without any prosecution of the application.
In conclusion claims 1-5 and 11-12 are examined and claims 4-9 are withdrawn.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11, “entire claim”, unclear how one can compare axial length when the axial length of the elements appear same in figures. Furthermore applicant maybe trying to claim the contact length relative to the length of the annular body and the length of the retaining ring.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US20150226335A1) in view of Roberts (US. 20140154053) or Roddis (US. 20080050261A1). Claims are rejected as best understood.
Takahashi discloses a seal assembly comprising a metallic annular wear seal (e.g. figures), a seal having an annular body (e.g. body that is retained in 22) adjacent to and attracting the wear seal into contact against a contact face thereof, a retainer ring (e.g. 22) connected to a surface to the seal, the retainer ring having a coefficient of thermal expansion different than a coefficient of thermal expansion of the annular body, the coefficient of thermal expansion of the retainer ring selected to constrain a thermal expansion of the annular body (e.g. paragraph 0016). The retainer ring (e.g. 22) is mounted to an outer circumferential surface of the annular body. The coefficient of thermal expansion of the retainer ring is less than the coefficient of thermal expansion of the annular body (e.g. paragraph 0016). The retainer ring is connected to a first side st end 220a to 2nd end of 220f and the annular body having length defined in figures). An outer circumferential surface of the retainer ring has a frusto-conical surface portion (e.g. frusto-conical portion after surface between 220a and 220d).
Takahashi discloses the invention as claimed above but fails to disclose the seal having a magnetic annular body. Roberts discloses a magnetic seal assembly having a retaining ring (20), a seal with a magnetic annular body (30) and a carbon ring (e.g. 40) contacting the magnetic annular body. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the seal assembly of Takahashi to be a magnetic seal assembly with a magnetic annular body as taught by Roberts, to provide better sealing and increase service life (e.g. see Roberts).
Claim 1-5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US20150226335A1) in view of Uhrner et al (US. 20070290450). Claims are rejected as best understood.
Takahashi discloses the invention as claimed above but fails to disclose the seal having a magnetic annular body. Uhrner discloses a magnetic seal assembly having a seal with a magnetic annular body (e.g. 16) and a ring (e.g. 18) contacting the magnetic annular body. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the seal assembly of Takahashi to be a magnetic seal assembly with a magnetic annular .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is trying to claim frusto-conical similar to one in the figure, see reference US20180031130A1 or US20180372160A1 or US6761359 or US5192085 or US3578345.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060.  The examiner can normally be reached on 7:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VISHAL A PATEL/Primary Examiner, Art Unit 3675